NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 30 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

EDUARDO NAVARRO-RODRIGUEZ,                       No. 11-71363

               Petitioner,                       Agency No. A088-884-456

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Eduardo Navarro-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny in part and dismiss in part the petition for review.

      Even if Navarro-Rodriguez’s established an exception to excuse his

untimely asylum application, substantial evidence supports the agency’s

determination that he failed to establish past persecution or a fear of future

persecution on account of a protected ground. See Parussimova v. Mukasey, 555
F.3d 734, 741 (9th Cir. 2009) (“[T]o demonstrate that a protected ground was ‘at

least one central reason’ for persecution, an applicant must prove that such ground

was a cause of the persecutors’ acts.”); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (petitioner’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). We lack jurisdiction to consider the social group contentions

that Navarro-Rodriguez raises for the first time in his opening brief. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over claims not

presented in administrative proceedings below). Thus, Navarro-Rodriguez’s

asylum and withholding of removal claims fail. See Dinu v. Ashcroft, 372 F.3d
1041, 1045 (9th Cir. 2004).

      Finally, substantial evidence also supports the agency’s denial of Navarro-


                                           2                                     11-71363
Rodriguez’s CAT claim because he failed to demonstrate it is more likely than not

he would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   11-71363